DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Don Lewis on 5/18/2021.

The application has been amended as follows: 
Claim 9 now recites:
(Currently amended) A system, comprising: 
a turbine comprising an impeller and a passage fluidly coupling an outlet of the impeller to a mixing chamber integrally arranged in a casing of the turbine radially outside of an outlet of the turbine, wherein an exhaust gas supply line directs exhaust gas to the mixing chamber; and
an injector is positioned to inject reductant directly into the mixing chamber.

Claim 10 is now cancelled.

In claim 11, in line 1, the number “10” has been changed to --9--.
Allowable Subject Matter
Claims 1-9, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 16, the closest prior art of record fails to disclose or render obvious the combination including:
The mixing chamber being arranged radially outside an outlet of a turbine. This is depicted in fig. 1. Mixing chamber is 3a which is radially outside the turbine outlet, receives exhaust gas from exhaust gas supply line 3b and mixes the reducing agent within the mixing chamber before metering into the outlet of turbine at 3c. This arrangement is neither disclosed nor rendered obvious by any of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.S/Examiner, Art Unit 3746    

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746